Exhibit 10.5

 

AMENDMENT NO. 1

 

TO

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Amended and Restated Employment Agreement by and
between HERITAGE COMMERCE CORP, a California bank holding company (the
“Company”), HERITAGE BANK OF COMMERCE, a California banking corporation (the
“Bank”), and JAMES MAYER, an individual (the “Executive”) dated February 8, 2007
(the “Agreement”), is entered into on December 29, 2008 for the purposes stated
hereinafter.

 

WHEREAS, the Company is a California corporation and a bank holding Company
registered under the Bank Holding Company Act of 1956, as amended, subject to
the supervision and regulation of the Board of Governors of the Federal Reserve
System,

 

WHEREAS, the Company is the parent holding company for the Bank, which is a
California banking association, subject to the supervision and regulation of the
California Department of Financial Institution and the Federal Reserve Board,

 

WHEREAS, the Board of Directors of the Company and the Bank has approved and
authorized the entry into this Amendment to the Agreement with the Executive;
and

 

WHEREAS, the Company, Bank and Executive believe it to be in their respective
best interests to amend the Agreement as set forth hereinafter to reflect
compliance with the Emergency Economic Stabilization Act of 2008 (the “EESA”)
and/or the Troubled Asset Relief Program established by the EESA as long as it
applies to the Company, Bank and Executive.

 

NOW, THEREFORE, the Company, Bank and Executive agree to add as the final
paragraph of the Agreement the following:

 

14.17                     Parachute Payment Cutback.  As long as the U.S.
Treasury owns any stock or assets of the Bank or the Company pursuant to the
Emergency Economic Stabilization Act of 2008 (the “EESA”) and/or the Troubled
Asset Relief Program established by the EESA, in the event that any payment or
benefit received or to be received by Executive pursuant to the terms of this
Agreement or otherwise in connection with the Executive’s termination of
employment or contingent upon a change in ownership or control pursuant to any
plan or arrangement or other agreement with the Bank or the Company (or any
affiliate) would constitute a “parachute payment” within the meaning of
Section 2800(b)(2) of the Internal Revenue Code of 1986, as amended, including
application of Section 280G(e) as added by the EESA and any other applicable
restrictions under the EESA for the Bank and the Company to comply with the
Troubled Asset Relief Program established by the EESA, then the payments and
benefits received or to be received by the Executive shall be reduced by the
minimum extent necessary so that such payments and benefits do not constitute
“parachute payments”.  This paragraph 14.17 shall no

 

--------------------------------------------------------------------------------


 

longer be in effect after such time as the United States Treasury does not own
any equity or debt interest in the Company.

 

IN WITNESS WHEREOF, the Executive and the Employer have executed this Amendment
No. 1 to the Agreement, effective as of the date first above written.

 

 

“COMPANY”

 

 

 

HERITAGE COMMERCE CORP,

 

a California bank holding company

 

 

 

 

 

By:

 /s/ Walter Kaczmarek

 

Walter Kaczmarek,

 

Chief Executive Officer

 

 

 

 

 

“BANK”

 

 

 

HERITAGE BANK OF COMMERCE,

 

a California banking company

 

 

 

 

 

By:

 /s/ Walter Kaczmarek

 

Walter Kaczmarek,

 

President

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

By:

 /s/ James Mayer

 

James Mayer

 

--------------------------------------------------------------------------------